Citation Nr: 9909569	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for an anxiety 
neurosis, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder, claimed as secondary to a service-connected 
anxiety neurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Winston-Salem Regional Office (RO).  By August 
1992 rating decision, the RO denied his claim of service 
connection for a seizure disorder, claimed as secondary to 
his service-connected anxiety neurosis and/or medication 
prescribed to treat that disability.  By April 1993 rating 
decision, the RO denied his claim for an evaluation in excess 
of 10 percent for an anxiety neurosis.  In May 1993, he, his 
wife, and an acquaintance testified at a hearing at the RO.  
In January 1997, he testified at a Board hearing in 
Washington, D.C.  

In April 1997, the Board remanded this matter for additional 
development of the evidence.  While the case was in remand 
status, by October 1998 rating decision, the RO increased the 
rating for the veteran's anxiety neurosis from 10 to 30 
percent, effective September 16, 1992.  The Board notes that 
in its rating decision, the RO determined that the effective 
date of the increased rating should be the date of receipt of 
the veteran's claim.  However, a review of the record shows 
that the veteran's claim was received at the RO on April 10, 
1992, not September 16, 1992, which was the date of receipt 
of his Notice of Disagreement.  This apparent clerical error 
is referred to the RO for correction.

It is also noted that although an increased rating for the 
veteran's anxiety neurosis has been granted, the U.S. Court 
of Appeals for Veterans Claims (formerly U.S. Court of 
Veterans Appeals) (Court) has held that where a veteran has 
filed a Notice of Disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In light of the Court's decision, 
the issue of entitlement to an evaluation in excess of 30 
percent for an anxiety neurosis remains in appellate status.  

In addition, since the Board last considered the veteran's 
claims, the Court issued an opinion holding that a claim 
based on a different etiological theory of service 
connection, absent competent evidence in support of such 
theory, does not constitute a "new" claim, and a claim that 
has been previously denied cannot be addressed on the merits 
absent a showing of new and material evidence.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997).  In that regard, a review 
of the record shows that the veteran's claim of service 
connection for a seizure disorder was previously denied by 
the Board on a direct basis in a January 1990 decision.  
While he now claims that his seizure disorder was incurred 
secondary to medication for his service-connected anxiety 
neurosis, the seizure disorder is the same disability he has 
complained of over the years.  The only difference is that he 
is now asserting rights under a different theory of 
entitlement, one which he had available to him when he 
brought his prior claim.  See Spencer v. Brown, 4 Vet. App. 
283 (1993).  

In view of the foregoing, the issue of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for a seizure disorder must now be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is obligated by statute, 38 U.S.C.A. §§ 5108, 
7104(b), to address the issue of whether new and material 
evidence has been submitted by the veteran before addressing 
the merits of his claim); see also Hickson v. West, 11 Vet. 
App. 374, 377 (1998).  

As such, the Board must consider whether the due process 
requirements of Bernard v. Brown, 4 Vet. App. 384 (1993), 
have been satisfied prior to addressing the issue of 
entitlement to service connection for a seizure disorder on 
the merits.  The factors to be considered include whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the underlying claim, an opportunity 
to submit such evidence or argument, and an opportunity to 
address that issue at a hearing.  In the case at hand, given 
the Board's favorable decision to reopen the claim and 
consider it de novo, it is apparent that the veteran was not 
be prejudiced by the Board's consideration of the new and 
material issue in the first instance.

As the Board noted previously in its April 1997 remand, at 
the January 1997 Board hearing, the veteran's representative 
raised a claim of service connection for a personality 
disorder, arguing that although regulations formerly provided 
that personality disorders were not considered diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation, the November 1996 
amendments to the Rating Schedule modified the regulations to 
provide that personality disorders superimposed on a mental 
disorder are now ratable conditions for which service 
connection may be granted.  A review of the legislative 
history of those amendments, however, indicates that 
"[38 C.F.R. § ] 4.127 establishes that . . . personality 
disorders are not diseases or injuries for VA compensation 
purposes and that disabilities resulting from them may not be 
service connected.  Service connection of personality 
disorders, whether on a direct basis or by aggravation, is 
therefore prohibited."  61 Fed. Reg. 52,695-698 (Oct. 8, 
1996) (emphasis added).  However, it was also noted that 
"38 C.F.R. § 3.310(a) states that a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected and considered 
part of the original condition.  Therefore, organic 
personality disorders that develop secondary to service-
connected head trauma, epilepsy, etc. . . . will be service 
connected as secondary to those conditions."  Id.  The Board 
construed the arguments of the veteran's representative as a 
claim of service connection for a personality disorder, 
claimed secondary to service-connected anxiety neurosis.  As 
the matter had not yet been adjudicated, the Board referred 
it to the RO for initial consideration.  A review of the 
record indicates that the RO still has not yet considered 
this issue.  Therefore, it is again referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  His anxiety neurosis is manifested by subjective 
complaints of anxious mood, nervousness, crying spells and 
social isolation without objective evidence of symptoms such 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than one a week, 
difficulty understanding complex commands, impairment of 
memory, impaired judgment or abstract thinking, disturbances 
of motivation, considerable industrial impairment, or 
considerable impairment establishing or maintaining effective 
or favorable relationships with people.

3.  In a January 1990 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
seizure disorder.

4.  Evidence received since the final, January 1990 Board 
decision includes numerous clinical records not previously 
considered which bear directly and substantially on the 
specific matters under consideration regarding the issue of 
service connection for a seizure disorder.

5.  A seizure disorder was not shown in service and the 
record contains no competent (medical) evidence linking the 
veteran's current seizure disorder to his service, any 
incident therein, or any claimed continuous symptomatology, 
nor does the record contain competent medical evidence that 
his seizure disorder is causally related to or aggravated by 
any service-connected disability, or medication prescribed 
therefor.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for an 
anxiety neurosis have not been met.  38 U.S.C.A. 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
61 Fed. Reg. 52,695-702 (Oct. 8, 1996) (codified at 38 C.F.R. 
4.130, Diagnostic Code 9400 (1998)).

2.  The January 1990 Board decision, which denied entitlement 
to service connection for a seizure disorder, is final.  38 
U.S.C.A. § 4004(b) (West 1988) (now 38 U.S.C.A. § 7104(b) 
(West 1991)); 38 C.F.R. § 19.193 (1989) (now 38 C.F.R. § 
20.1100 (1998)).

3.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a seizure 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

4.  The claim of service connection for a seizure disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he was 
treated on several occasions for anxiety, including with 
Thorazine injections.  However, these records are entirely 
negative for complaints or findings of a seizure disorder and 
there is no indication whatsoever of any type of adverse 
reaction to Thorazine.  His June 1970 military separation 
medical examination is negative for pertinent clincial 
abnormality; neurological examination was normal.  

Following his separation from service, the veteran was 
hospitalized at a private facility for treatment of anxiety 
neurosis.  On admission, he reported a previous similar 
attack of anxiety while stationed in Vietnam and indicated 
that he had been treated with an injection of Thorazine.  
During his period of hospitalization, skull X-ray, EEG, and a 
brain scan testing were within normal limits.  Physical 
examination was also normal.  No complaint or clinical 
finding of a seizure disorder was recorded.

In July 1971, the veteran filed a claim of service connection 
for "headaches, nervousness and crying spells."  His 
application is silent with respect to a seizure disorder.  In 
connection with his claim, he was afforded a VA psychiatric 
examination in September 1971 at which he reported attacks of 
nervousness and headaches.  The diagnosis was anxiety 
neurosis with symptomatic alcoholism.  No complaints or 
findings of a seizure disorder were recorded.

By October 1971 rating decision, the RO granted service 
connection for anxiety neurosis with symptomatic alcoholism 
and assigned it a noncompensable rating, under Diagnostic 
Code 9400.  The rating decision indicates that "[t]he 
headaches and crying spells are considered as a part of the 
veteran's anxiety neurosis."

In February 1972, the veteran filed a claim of service 
connection for epileptic seizures, stating that "I feel this 
condition was caused while I was in Vietnam."  In support of 
the claim, the RO obtained a VA hospitalization report 
showing that the veteran had been hospitalized the previous 
month after he claimed to have experienced two seizures on 
the morning of admission.  He denied a history of previous 
seizures of any kind and no further seizures were 
demonstrated during his period of hospitalization.  Routine 
diagnostic studies were normal, including lumbar puncture, 
brain scan, and a skull X-ray.  A routine 
electroencephalogram (EEG) showed diffuse abnormality due to 
bilateral slowing in both temporal regions.  A special EEG 
during sleep showed a spike focus without slow waves of the 
left temporal lobe.  The diagnosis was psychomotor epilepsy, 
rule out brain tumor.  

By April 1972 rating decision, the RO denied the claim of 
service connection for psychomotor epilepsy.  The 
noncompensable rating for his anxiety neurosis was continued.  
The veteran was notified of this decision by letter dated 
later that month, but he did not appeal within the one year 
prescribed time period.

Since then, the record shows that the veteran has filed 
repeated claims for increased rating for anxiety neurosis and 
has attempted on numerous occasions to reopen his claim of 
service connection for a seizure disorder.  For example, in 
September 1976, he filed a claim for increased rating, 
contending that his anxiety neurosis had become steadily 
worse.  He also stated that he recently had been discharged 
from a VA hospital where he had been treated for nervousness 
and a convulsive disorder.

In support of the claim, the RO obtained an August 1976 VA 
hospitalization report showing that the veteran had admitted 
himself because "he wanted to get the soreness out of his 
body and get back to work."  His sister reported that the 
veteran had recently jumped from a 6-story building and had 
been hospitalized at Harlem Hospital for 31/2 weeks thereafter.  
The veteran denied his sister's reports, indicating that he 
would not be so stupid as to jump from a building.  He did 
not deny, however, a period of hospitalization there; rather, 
he indicated that he had just inexplicably woken up at Harlem 
Hospital.  He also claimed that he had a history of seizures 
since 1970.  The VA hospital contacted Harlem Hospital for a 
more complete history, but that facility denied having a 
record of treating the veteran.  After a complete 
examination, the diagnoses included seizure disorder, 
fractured skull and ribs, post-traumatic organic brain 
syndrome, and hysterical neurosis.

By October 1976 rating decision, the RO increased the rating 
for the veteran's anxiety neurosis to 10 percent, effective 
June 28, 1976, the date of his admission to a VA hospital.  

In November 1976, the veteran requested VA nonservice-
connected disability pension benefits, claiming that he was 
unable to work due to a seizure disorder.  A field 
examination was conducted in May 1977 to determine the 
frequency of his seizures and their effect on his ability to 
work.  The Social Survey report shows that he maintained that 
he did not have the energy to work and felt very nervous.  
His wife reported that she had not seen him have a seizure 
since January; however, his sister indicated that the veteran 
had seizures "about every Saturday."

On May 1977 VA neurological examination, the veteran reported 
a history of seizures for "a number of years," and 
indicated that they were accompanied by tongue biting, 
confusion, and changes in memory.  On examination, his mental 
status was described as somewhat bizarre.  He rambled in his 
communication and indicated that he was quite depressed.  The 
impression was convulsive disorder somewhat reminiscent of 
psychomotor epilepsy, but certainly has a major motor 
component, organic brain syndrome probably secondary to 
trauma, and chronic anxiety with depression.  By June 1977 
decision, the RO awarded nonservice-connected pension 
benefits.

Since that time, the veteran continued to file repeated 
requests for increased ratings for his anxiety neurosis and 
claims of service connection for a seizure disorder.  Medical 
evidence, both VA and private, dated from May 1978 to 
February 1989 shows that he continued to receive treatment 
for a seizure disorder, as well as psychiatric treatment.  
However, none of this evidence linked the seizure disorder to 
military service, any incident therein, any service-connected 
disability, or medication prescribed therefor.  

For example, a June 1978 VA hospitalization report shows that 
the veteran voluntarily admitted himself "for help with 
[his] nerves."  He reported he had a seizure disorder and 
that "nobody wants to be around me because of my seizures."  
During his 3-week hospitalization, no seizures were observed; 
however, he was noted to have a history of multiple drug 
abuse, including opiates, amphetamines, and marijuana.  A 
complete neurological and physical examination was entirely 
normal with an unsteady gait, "obviously faked by [the 
veteran]."  The neurologist indicated that the veteran's 
seizures, if real, were drug related.  The diagnoses included 
severe passive-aggressive personality disorder, seizure 
disorder by history, and multiple drug abuse.

A February 1979 VA hospitalization report shows that the 
veteran again reported a history of seizures on admission.  
Neurological examination was again entirely normal, and the 
veteran had no seizures during the period of hospitalization.  
The neurologist indicated that the account provided by the 
veteran of his seizures did not provide data supporting a 
diagnosis of a seizure disorder.  Likewise, on psychiatric 
examination, there was no evidence of a psychosis, depression 
or anxiety.  Nonetheless, the diagnoses on discharge were 
seizure disorder and passive-aggressive personality disorder.

By April 1979 rating decision, the RO again denied service 
connection for a seizure disorder and reduced the rating for 
anxiety neurosis to 0 percent pursuant to Diagnostic Code 
9400.  

The veteran was again hospitalized in November 1979 after he 
assaulted a police officer, reportedly without provocation.  
On admission, a history of a seizure disorder, drug abuse, 
and alcohol abuse were noted.  Physical examination was 
unremarkable, but hallucinations and delusions were suspected 
on mental status examination.  During such hospitalization, 
his attitude reportedly returned to normal.  The diagnosis 
was organic brain syndrome either due to a seizure disorder 
or drugs.

A December 1979 VA outpatient treatment record shows that the 
veteran sought treatment as he was "tearful and sad."  The 
impression was anxiety neurosis.  By April 1980 rating 
decision, the RO again increased the rating for the veteran's 
anxiety neurosis to 10 percent, effective December 4, 1979, 
the date of VA outpatient treatment.  The 10 percent rating 
was continued by rating decision in January 1982, which the 
veteran appealed.

The veteran thereafter voluntarily admitted himself to a VA 
hospital in February 1983, stating he had a seizure disorder.  
On admission, it was noted that his information was 
unreliable and that he was a poor historian.  Physical 
examination was unremarkable.  The diagnoses were seizure 
disorder, etiology unknown, and substance abuse.

On March 1983 VA medical examination, the veteran reported 
extreme nervousness.  The diagnoses included history of 
multiple drug abuse, antisocial personality disorder, and 
seizure disorder, probably secondary to multiple drug abuse.  

By December 1983 decision, the Board determined that an 
evaluation in excess of 10 percent for an anxiety neurosis 
was not warranted.  

In July 1985 , the veteran again filed a claim for increased 
rating for anxiety neurosis.  By August 1985 rating decision, 
the RO continued the 10 percent rating and he again appealed 
the RO determination.  At a December 1985 hearing, he 
testified that he was extremely nervous and paranoid; his 
wife testified that he was unable to work due to nervousness 
and seizures.

On VA psychiatric examination in August 1986, the veteran 
reported a history of seizure disorder, anxiety, depression, 
a recent stab wound to the chest, and alcohol and drug abuse.  
He reported that, although he had quit drinking in Vietnam, 
he had used multiple drugs since that time.  However, he 
stated he had recently quit using drugs after sustaining the 
stab wound.  On examination, the examiner noted that the 
veteran went to great lengths to demonstrate an ataxic gait; 
however, when he was unaware of being observed, his gait was 
entirely normal.  The impressions were malingering with 
dependency and histrionic personality features.  

On VA neuropsychiatric examination later that month, the 
veteran claimed that his seizure disorder had been present 
since service; however, he denied recollection of any 
seizures.  Rather, he indicated he knew he had them through 
the observation of others.  The impression of the examiner 
was that, while the veteran exhibited evidence of "a great 
deal of malingering," there remained a question of drug-
induced impairment of concentration ability and some 
perceptual-analytical skills.

In February 1987, the veteran was hospitalized for a period 
of observation and evaluation.  The final diagnoses were 
question of organic brain syndrome due to alcohol and drugs, 
mixed personality disorder with sociopathic, histrionic and 
dependent personality traits, and a seizure disorder.  Later 
that month, he admitted himself to a private hospital, 
reporting that he had just suffered a seizure.  He stated 
that he could not remember the seizure and the 
hospitalization report noted that there were no family 
members with him to describe the details of his apparent 
seizure.  The assessment was organic brain syndrome and the 
veteran was transferred to a VA hospital.  During his period 
of hospitalization, no seizures were observed.  Physical 
examination was normal and the diagnoses on hospital 
discharge included febrile seizure disorder and anxiety 
neurosis.

By January 1988 decision, the Board concluded that an 
evaluation in excess of 10 percent for anxiety neurosis was 
not warranted.

In June 1988, the veteran reported that he had been 
hospitalized "for assaultive behavior."  He also stated 
that he had a seizure disorder and again he requested service 
connection for the disability.  A July 1988 VA 
hospitalization report shows that he was admitted because he 
"was feeling confused after exposing himself to too much 
sun."  A history of mixed substance abuse, a seizure 
disorder, and antisocial personality disorder was reported.  
It was also noted that the veteran was allergic to Thorazine.  
The hospitalization report noted that prior to his admission, 
the veteran had assaulted a member of the hospital staff.  
During hospitalization, no seizure activity could be found, 
and his higher intellectual functions were intact.  An EEG 
showed sharp wave activities in the bilateral anterior 
temporal lobe regions, compatible with a possible psychomotor 
seizure disorder.  A CT scan of the brain was normal.  The 
diagnoses included partial complex seizures with secondary 
generalization, transient confusional state, borderline 
psychotic state with seizure disorder, and passive-aggressive 
personality disorder with histrionic features.

By August 1988 rating decision, the RO denied service 
connection for a seizure disorder and an evaluation in excess 
of 10 percent for anxiety neurosis.  The veteran appealed the 
RO determination and in December 1988, he testified at a 
hearing that his seizures had their onset during service and 
had continued to the present.  

By January 1990 decision, the Board denied service connection 
for a seizure disorder and an evaluation in excess of 10 
percent for anxiety.  In reaching its decision with respect 
to the seizure disorder, the Board found that because a 
seizure disorder was not clinically evident for more than a 
year after the veteran's separation from service, it was not 
incurred in service, nor could it be presumed to have been so 
incurred.  The Board's decision is final.  38 U.S.C.A. § 
4004(b) (West 1988); 38 C.F.R. § 19.193 (1989).

In April 1992, the veteran filed his most recent claim for 
increased rating for anxiety neurosis.  In support of the 
claim, the RO obtained VA clinical records showing that he 
had been hospitalized in April 1992 for treatment of poorly 
controlled seizures.  The report noted that he had seizures 
since 1970, and was on anti-convulsive medications.  It was 
also noted that in the past two months, he had "allegedly" 
had at least 4 seizures; however, on admission it was found 
that his serum Dilantin exceeded therapeutic levels.  The 
report noted the etiology of the veteran's seizure disorder 
was unknown.  The diagnoses included anxiety neurosis, 
seizure disorder, and passive-aggressive personality 
disorder.  It was concluded that the veteran was unemployable 
due to these disabilities.  

VA outpatient treatment records show that in June 1992, the 
veteran appeared anxious and exhibited a memory deficit.  He 
denied hallucinations, depression, or suicidal ideation.  A 
history of neuroses and seizures were noted.  In September 
1992, he reported nightmares about Vietnam.  Later that 
month, he was seen for pain in his mouth.  The examiner noted 
that the veteran denied major depression, hallucinations and 
suicidal ideations, and concluded that clinically the veteran 
appeared to be marginally stable psychiatrically.

In November 1992, the veteran again requested service 
connection for seizures, claiming that Thorazine administered 
in service to treat anxiety had caused his seizure disorder.

In May 1993, he testified at a hearing at the RO that he 
experienced paranoia, nervousness, and crying spells and was 
current taking various medication, including Valium.  He 
stated he had no close friends or hobbies other than yard 
work.  He also claimed he spent a lot of time in his basement 
staring out the window and thinking of Vietnam.  He also 
stated that he frequently attended church, although he 
sometimes experienced anxiety attacks and had to go outside 
and relax.  He stated that he occasionally went shopping with 
his wife.  His wife testified that the veteran was friendly, 
although he did not like others getting too close to him.

In November 1993, the veteran was hospitalized complaining of 
feeling nervous all the time with associated feelings of 
unhappiness and depression.  On admission, a history of a 
seizure disorder and associated complications like 
confusional states and borderline psychotic state was noted.  
Also noted was a history of anxiety disorder and histrionic 
personality disorder, as well as an allergy to Thorazine.  
The veteran denied abuse of Valium and other substance abuse.  
On examination, he was somewhat vague about several of his 
symptoms and appeared hysterical and histrionic at times.  
Physical examination, including a CT scan of the head, was 
entirely normal.  The veteran appeared somewhat high strung 
and anxious, more than severely depressed, although his 
behavior was histrionic with exaggeration of his symptoms.  
He reportedly improved with medication, although treatment 
was complicated by a genuine seizure.  The diagnoses included 
generalized anxiety disorder, histrionic personality 
disorder, and chronic seizure disorder, grand mal type.

In January 1994, the veteran claimed that he did not have 
seizures "until I was in Vietnam and experienced problems 
with my nerves and was given shots of Thorazine, which I had 
allergic reactions."  

In May 1994, the veteran was again hospitalized.  On 
admission, a history of a histrionic personality disorder and 
a chronic seizure disorder was noted, as well as atypical 
psychotic episodes associated with the seizure disorder.  
Physical examination was normal.  Mental status examination 
showed no evidence of auditory hallucinations or paranoia.  
He appeared very anxious and histrionic.  He was oriented 
with intact attention, concentration and memory.  He reported 
no feelings of depression, mania, or psychosis.  During the 
period of hospitalization, he never exhibited any symptoms 
indicative of severe psychotic mental illness.  However, due 
to his personality disorder, he was involved in a fight with 
another patient.  He participated in counseling with therapy 
and showed good insight and judgment as far as his 
personality disorder was concerned.  The remainder of his 
hospitalization was uneventful and uncomplicated.  The 
diagnoses were history of atypical psychotic episodes 
associated with seizure disorder and post ictal state, 
histrionic personality disorder, history of grand mal seizure 
disorder.  He was believed to be employable at the time of 
discharge.

By November 1994 rating decision, the RO assigned a temporary 
total evaluation unser 38 C.F.R. § 4.29 for anxiety neurosis 
from May 19, 1994.  The 10 percent rating was continued from 
July 1, 1994.  

A November 1994 VA outpatient treatment record shows that the 
veteran was determined to be psychiatrically stable.  In 
February 1995, he was again described with continued anxiety, 
nervousness, and mild confusion, but he stated that his main 
concern was a dental condition.  The examiner again concluded 
that the veteran was psychiatrically stable.  In March 1995, 
he reported "much anxiety" and appeared anxious and unable 
to focus.  He denied hallucinations and suicidal ideations.  
In July 1995, he reported a history of anxiety and indicated 
that he recently experienced increased nervousness.  The 
assessment was anxiety disorder.  On August 1995 psychiatric 
examination, it was noted that he was "well-known" to the 
examiner, and that his current complaints were "familiar and 
vague."  

In September 1995, the veteran was again hospitalized, 
reporting that he was nervous.  A history of seizure disorder 
was noted, as well as a long-standing history of 
schizophrenia and passive-aggressive disorder.  It was noted 
that he experienced post-traumatic stress disorder (PTSD) 
following Vietnam.  The diagnoses included a seizure 
disorder, schizophrenia, a personality disorder, allergy to 
Thorazine, tardive dyskinesia, and cerebral atrophy.

In January 1997, the veteran testified at a Board hearing in 
Washington, D.C., that he was treated with Thorazine in 
service for anxiety.  He claimed that, shortly after 
returning from Vietnam ("within a year or two" thereafter), 
he experienced his first seizure.  He claimed nobody would 
hire him due his seizures and that he was taking Dilantin and 
Phenobarbital to treat the disorder.  He claimed that a VA 
physician told him (or his family) that his seizure disorder 
was a result of the Thorazine administered to him in service, 
but he was unable to remember the name of the physician.  
Regarding his claim for increased rating for anxiety 
neurosis, he stated that his symptoms included frequent 
nervousness for which he took Valium and Diazepam.  He denied 
that his anxiety disorder by itself prevented him from 
maintaining employment.  He stated that his anxiety disorder 
exacerbated his seizure disorder.  When describing an average 
day, he said he ate breakfast and read the paper, then 
listened to music on the radio with his wife.  He also stated 
that he "commonly" (3 to 4 times weekly) took public 
transportation downtown to check his mail, after which he 
would stop in a coffee shop and visit with friends.  He 
explained that visiting with friends was a good way "to 
disrupt frustrations [and] boredism."  He further indicated 
that, although he enjoyed talking to friends, he did not 
consider them close and felt that he was a "highly 
seclusive" person.  He indicated that he worked on his yard 
and occasionally went to church and dances, that he had been 
married to his wife for about 12 years, and that he had a 
daughter from a previous marriage.  He stated that he got 
along well with his wife and daughter, and indicated and that 
his grandchildren were "crazy about him."  He indicated 
that he was currently in receipt of Social Security 
Administration (SSA) disability benefits.  

A June 1996 VA outpatient treatment record shows that the 
veteran's initial contact with the mental health clinic had 
been in May 1995, and that his attendance at his regularly 
scheduled appointments since then had been sporadic.  It was 
noted that, when he did attend, he typically appeared late 
and presented with a seemingly histrionic style of sham 
confusion, as well as peculiar movements which seemed to 
abate at will.  On examination, the veteran reported that his 
worst problem was having to hide his nervousness from others.  
Objectively, it was noted that he exhibited seemingly 
malingered disorientation which cleared readily, odd 
unsteadiness and waving of arms not suggestive of either 
tardive dyskinesia or seizure activity.  He displayed 
adequate concentration and comprehension, as well as a calm 
affect.  He reported that his mood was down due to being in 
bankruptcy.  There was no evidence of gross delusions or 
perceptual disturbances; his insight was superficial and his 
judgment was immature but intact.  The assessment was 
personality disorder with histrionic and antisocial features 
and history of seizure disorder.  It was determined that, 
given his apparent stable status and questionable clinical 
needs, he would be seen for periodic monitoring only, until a 
clear need for therapy arose.

Records obtained from SSA show that the veteran was awarded 
disability benefits in 1976 due to grand mal epilepsy and 
mild organic brain syndrome.  In 1983, his award was 
continued due to passive-aggressive personality disorder and 
a seizure disorder.  Clinical records obtained from the SSA 
pre-date 1984.  Included in this material are several 
examination reports apparently conducted in conjunction with 
the veteran's application for disability benefits.  None of 
this medical evidence links the veteran's seizure disorder to 
his military service, any incident therein, any service-
connected disability, or any medication taken therefor.

A November 1976 medical examination report shows that the 
veteran indicated that he had been essentially well until 
1969, when he experienced episodes of uncontrollable crying 
and jerking.  He stated that he was given a shot of 
Thorazine.  He indicated that in about 1971, he developed a 
seizure disorder.  His wife indicated that he experienced 
approximately two seizures monthly.  He also reported that in 
May 1976, he was hit by a car and had been in intensive care 
for 25 days.  The diagnoses were seizure disorder and mild 
organic brain syndrome, versus hysteria, versus gross 
exaggeration.  The examiner concluded that he was unable to 
distinguish how much the veteran was exaggerating and how 
much organic brain syndrome he had.  

Also included in the material from SSA was a February 1983 
examination report showing that the veteran reported that he 
had seizures ever since his separation from service, although 
he also indicated that he experienced seizures as an infant.  
The examiner's impression was that the veteran's behavioral 
problems (general anxiety, emotional lability, low 
frustration tolerance, and depression) were due to organic 
damage associated with the seizure disorder.  

In January 1998, on VA psychiatric examination, the veteran 
reported a long history of psychiatric symptoms and stated he 
was taking Diazepam, Phenobarbital, and Dilantin.  He also 
reported frequent episodes of increased anxiety and 
restlessness, as well as periods of increased irritability.  
Other symptoms mentioned by the veteran included periods of 
depression and discouragement and a recurrent sleep disorder.  
He claimed that he had few regular activities and spent much 
of his time at home.  He also referred to increasing physical 
symptoms from his seizure disorder which also limited his 
activities.  On examination, he appeared alert, tense and 
restless.  He was cooperative and answered questions readily.  
His verbal productivity, orientation, memory, insight and 
judgment were adequate.  The diagnosis was generalized 
anxiety disorder.  After reviewing the results of the April 
1998 VA neurological examination, the examiner assigned a GAF 
of 50.  

On VA neurological examination in April 1998, the veteran 
stated that he had seizures every 2 to 3 months.  He denied 
an aura before the attacks and stated that they occurred 
without warning.  On physical examination, he was tremulous 
with severe ataxia while undressing.  Romberg was abnormal.  
Pupils, discs, and rotations were normal and the movements of 
his face, tongue and palate were symmetric.  The veteran had 
severe incoordination bilaterally in the upper extremities 
with poor finger to nose testing.  The assessment was severe 
ataxia of the torso and extremities.  The examiner indicated 
that because the veteran's strength and sensation were 
adequate, these symptoms may be due to cerebral damage, 
although toxicity of medication could be a factor.  Also 
noted was epilepsy by history, probably multifocal.  In a 
July 1998 addendum, the VA neurologist indicated that it was 
not likely that the veteran's seizures were casually related 
to Thorazine or his service-connected anxiety neurosis.  

II.  Increased rating for anxiety neurosis

Initially, the Board finds that the veteran's claim for 
increased rating for service-connected anxiety neurosis is 
well grounded under 38 U.S.C.A. 5107.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this 
case, his assertions concerning the severity of his service-
connected disability (which the Board presumes to be true for 
purposes of determining whether his claim is well grounded), 
are sufficient to conclude that his claim for increased 
rating for this disability is well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

Since the veteran has submitted a well-grounded claim, VA has 
a duty to assist in the development of facts pertinent to the 
claim.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
Board remanded this matter in April 1997 for additional 
development of the evidence, to include obtaining any 
additional treatment records, and affording the veteran 
another VA examination.  Review of the record indicates that 
the development requested in the April 1997 remand has been 
completed to the extent necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Specifically, the record shows that the RO contacted the 
veteran in May 1997 and asked him to identify additional 
treatment records which were pertinent to his claims.  The 
record shows that the RO attempted to retrieve the records 
identified by the veteran.  In addition, the veteran was 
furnished VA psychiatric and neurological examinations in 
January and April 1998, respectively.  The reports of 
examination are thorough and responsive to all the Board's 
April 1997 remand questions.  The examination reports 
indicate that the claims folders were available for the 
examiners' review and examination of the veteran.  See 
Snuffer v. Gober, 
10 Vet. App. 400 (1997).  

Moreover, the Board finds that the veteran has not identified 
any outstanding, relevant evidence which the RO has not yet 
attempted to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to his claims is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

With respect to the other remand instructions, it is noted 
that the RO failed to document consideration of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds that review of the 
record in determining the veteran's underlying claim is not 
frustrated by such failure.  See Evans v. West, 12 Vet. App. 
22 (1998).  As set forth above, the evidentiary development 
is complete in this case; the RO failure to comply with 
certain instructions regarding consideration of certain 
regulations has no bearing on the Board's ability to consider 
such matters.  

Moreover, as noted under VA O.G.C. Prec. Op. No. 16-92 and 
Bernard v. Brown, 
4 Vet. App. 384 (1993), the Board may consider regulations 
not considered by the RO if the veteran will not be 
prejudiced by such action in applying them in the first 
instance.  In this case, the Board concludes that the veteran 
will not be prejudiced by consideration of 38 C.F.R. § 3.321 
in the first instance.  The Board is mindful that the Court 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
However, the Court has subsequently held that section 
3.321(b)(1) does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  Having reviewed the record with this 
in mind, the Board finds no basis for action on the question 
of assignment of an extraschedular rating.  Simply put, the 
veteran has not raised the matter, nor does the record 
contain any indication that 38 C.F.R. § 3.321 is for 
application in this case.  Thus, the Board concludes that the 
veteran will suffer no prejudice regarding the matter of 
38 C.F.R. § 3.321.  

It is also noted that the RO failed in the October 1998 
Supplemental Statement of the Case to provide citations to 
the amended regulations for evaluating mental disorders.  
Under 38 C.F.R. § 19.29 (1998), a Statement of the Case 
"must be complete enough to allow the appellant to present 
written and/or oral arguments before the [Board]" and 
contain "a summary of the applicable laws and regulations, 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination."  However, while 
the RO failed to provide citations to the applicable law and 
regulations, the veteran was not prejudiced as the summary 
information given by the RO in the Supplemental Statement of 
the Case was sufficiently complete to afford the veteran 
adequate information upon which to formulate his appeal.  
Bernard, 4 Vet. App. 394.

In summary, the Board believes that the veteran will suffer 
no prejudice as a result of its actions herein, and to remand 
this case again at this juncture to cure the minor procedural 
errors set forth above would tend to elevate form over 
substance and would not change the outcome of this case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities, provided a general rating formula for 
psychoneurotic disorders (including general anxiety disorder 
and other unspecified neuroses), based upon the degree of 
incapacity or impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Codes 9201-9210 (1996).

Under this formula, a 30 percent rating was assigned where 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In this regard, 
the term "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VA O.G.C. Prec. 
Op. No. 9-93 (Nov. 9, 1993), 59 Fed. Reg. 4,752 (1994); Hood 
v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating was assigned under these criteria when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was assigned 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired; the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in he ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

The amended Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for all 
mental disorders.  Under the revised criteria, set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9205 (1998), a 30 percent 
rating is assigned where there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events). 

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name.

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provides 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  A 
review of the claims folder indicates that the RO has 
considered the veteran's entitlement to an increased rating 
for an anxiety neurosis under both the old and new criteria.  
In this case, therefore, the Board will apply the version of 
the applicable regulations which is most favorable to the 
veteran.  

Having considered the entire record with particular emphasis 
on the recent medical evidence, the Board finds that an 
evaluation in excess of 30 percent for an anxiety neurosis is 
not warranted, under either the old or the revised criteria.  

Initially, the Board notes that none of the medical evidence 
in this case reflects the presence of symptomatology of such 
severity as to warrant a 100 percent schedular rating under 
either the "old" or the "new" criteria for evaluating 
mental disorders.  Despite his assertions that he is a 
"highly seclusive" person, the veteran has not been shown 
by the recent medical evidence of record to be "in virtual 
isolation in the community."  In fact, he reported visiting 
town on a regular basis, including visits with acquaintances 
in a coffee shop.  He also apparently attending dances and 
church and going shopping with his wife.  

In addition, while there are indications of a history of 
occasional atypical psychotic episodes associated with the 
nonservice-connected seizure disorder, mental status 
examinations have consistently indicated that the veteran is 
in contact with reality and does not experience 
hallucinations and delusions, particularly none that have 
been associated with anxiety neurosis.  There has never been 
any indication of gross repudiation of reality with disturbed 
thought or behavioral processes and his memory has generally 
been shown to be "adequate" and "intact," although the 
veteran has complained of a memory deficit.  Nonetheless, 
there is no indication that he has ever experienced memory 
loss for close relatives, his own occupation, or his own 
name.  Moreover, there is no evidence of an intermittent 
inability to perform activities of daily living in the recent 
medical evidence of record and although he was determined to 
be unemployable, such unemployability was not attributed 
solely to his anxiety neurosis.  Moreover, more recently he 
has been determined to be employable.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); 61 Fed. Reg. 52,695-702 (Oct. 8, 
1996), codified at 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1997).

Likewise, the veteran is not shown by the evidence of record 
to warrant a 70 percent schedular rating under either the 
"old" or "new" criteria.  There is no evidence of severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people or evidence of the 
existence of symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  In this regard, the Board notes that, while the 
veteran has apparently not worked on a regular basis since 
his separation from service and has been awarded SSA 
disability benefits, the medical record makes clear that any 
unemployability is not due solely (or even in large part) to 
an anxiety neurosis.  In fact, he admitted as much at his 
January 1997 Board hearing.  Moreover, as indicated above, 
the veteran has described good relations with his wife, 
daughter, and grandchildren.  He has been married for many 
years and there is no indication of a severe impairment in 
maintaining effective relationships.  In addition, he 
apparently socializes with others and his wife has described 
him as friendly towards others.  

With regard to present criteria for the 70 percent rating, 
the veteran's anxiety neurosis has not been shown to have 
caused deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood due to symptoms such 
as those described in the rating schedule.  He has not been 
shown by the recent medical evidence to have suicidal 
ideation, obsessional rituals which interfere with routine 
activities, or illogical, obscure, or irrelevant speech.  
Rather, suicidal ideations have been consistently ruled out.  
No medical evidence has ever indicated any complaints or 
findings of obsessive rituals which interfere with routine 
activities.  On most recent VA psychiatric examination, he 
was described as cooperative and answered questions readily.  
His verbal productivity, orientation, memory, insight and 
judgment were adequate.  Although he has been shown to 
experience anxiety, there is no evidence of "near-
continuous" panic or depression affecting the ability to 
function independently, appropriately and effectively.  

There is also no evidence that the veteran has difficulty in 
adapting to stressful circumstances due solely to anxiety 
neurosis.  While the veteran was involved in a fight with 
another patient in May 1994, his outburst was attributed to 
his personality disorder.  Even assuming that the veteran did 
experience difficulty in adapting to stressful circumstances 
due to his anxiety neurosis, the Board concludes that meeting 
this criterion alone is not sufficient to warrant an 
increased rating to 70 percent when the medical evidence 
rules out all of the other symptomatology listed under the 
criteria for the 70 percent rating and when, as the Board 
notes below, the medical evidence fails to show that the 
veteran even meets the criteria for the 50 percent schedular 
rating.

In regard to the new criteria for a 50 percent rating, the 
Board notes that the veteran's affect has not recently been 
described as "flattened" nor his speech "circumstantial", 
"circumlocutory", or "stereotyped."  There are no findings 
of panic attacks and no evidence of difficulty in 
understanding complex commands.  Although he complained 
recently of confusion, the overwhelming majority of the 
objective evidence of record shows no impairment of short-and 
long-term memory due to the service-connected anxiety 
neurosis.  In fact, an examiner noted in November 1996 that 
the veteran typically exhibited a "seemingly histrionic 
style of sham confusion," and "seemingly malingered 
disorientation."  Likewise, there is no evidence of impaired 
abstract thinking, disturbances of motivation, or difficulty 
in establishing and maintaining effective work and social 
relationships due to the service-connected anxiety neurosis.  
Again, while he claims that he is a "highly seclusive" 
person, the record shows that he regularly takes public 
transportation to town and visits with friends and that he 
has good relationships with his family.  

The Board notes that the record does contain some evidence of 
disturbances of mood.  For example, in November 1993, he was 
described on examination as being anxious and highly strung; 
however, his behavior was found to be histrionic with 
exaggeration of symptoms.  There has been some evidence on 
occasion of impaired or poor judgment; however, most recent 
medical evidence shows that his judgment was immature but 
intact on examination in June 1996.  Most recently, his 
judgment, memory, and insight were intact on VA examination 
in January 1998.  

With regard to the "old" criteria, the issue confronting 
the Board is whether the veteran's service-connected anxiety 
neurosis results in "considerable" social and industrial 
impairment or in "considerable" social and industrial 
impairment.  38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 
(1996).  In this regard, the Board notes that the veteran has 
claimed to be unable to work.  Again, the record contains 
some previous notations to the effect that the veteran is 
unemployable, although more the recent medical evidence 
suggests otherwise.  Moreover, it is apparent that his 
unemployability has been attributed primarily to non-service 
connected disabilities, such as a seizure disorder and a 
personality disorder.  The record contains absolutely no 
objective medical evidence that the veteran is unemployable 
whatsoever due solely to anxiety neurosis or that his 
industrial abilities are considerably impaired by this 
disability.  Likewise, the Board concludes that, despite the 
veteran's declarations, his anxiety neurosis does not result 
in considerable social impairment.  Again, he is an active 
member of church, attends social functions, and has good and 
longstanding relationships with his family.  

In sum, the Board finds that the anxiety neurosis 
symptomatology that has been shown in this case is more than 
adequately compensated by the 30 percent rating.  The degree 
of impairment resulting from his service-connected anxiety 
neurosis clearly does not more nearly approximate the 
criteria for the next higher or 50 percent rating.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (1998).

III.  New and material evidence

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Court held that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when a claimant seeks 
to reopen a previously denied claim.  Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the case must be 
reopened and immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled. 

The Court has determined that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  It is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id. at 284.  

As set forth above, the January 1990 Board decision that 
denied entitlement to service connection for a seizure 
disorder is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. §§ 5108, 7104.  In order to 
reopen his claim, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Since that final decision, numerous pieces of evidence have 
been submitted or otherwise associated with the claims 
folder.  Much of this evidence is new in that it has not been 
previously considered in connection with this claim.  
Furthermore, on careful and thorough review of the record, 
the Board concludes that the new evidence is material to a 
reopening of the claim in that contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's seizure disorder.  

Specifically, the new evidence includes the statements of the 
veteran alleging continuous seizure symptomatology since 
service, recent VA clinical records and examination reports, 
and clinical records obtained from SSA dated from 1976 to 
1983.  The Board notes that many of these clinical records 
contain diagnoses of a seizure disorder, as well as 
statements with respect to the etiology of his seizure 
disorder.  

Given the nature of the veteran's claim, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim for service connection for a seizure disorder.  In view 
of the foregoing, the Board will review the claim de novo.  
As the RO has already adjudicated the veteran's claim on a de 
novo basis, no prejudice results from the Board's actions.  
Bernard, 4 Vet. App. 394.

IV.  Service connection for a seizure disorder

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110.  Additionally, where a veteran served 
continuously for a period of ninety days or more and epilepsy 
or an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, Court 
has held that where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

nection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, there is no evidence, nor has the 
veteran contended that his claimed disability was incurred in 
combat service.  Accordingly, the provisions of section 
1154(b) are not for application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded. 38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513 
(1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  Generally, 
when a veteran contends that his or her service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a causal relationship directly 
between the two disabilities to establish a well-grounded 
claim.  Jones v. Brown, 7 Vet. App. 134 (1994).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the veteran claims that his seizure disorder had its 
inception in service as a result of being administered 
Thorazine to treat his anxiety disorder.  Initially, the 
Board notes that the service medical records are entirely 
negative for any complaint or clinical finding pertaining to 
seizures or an adverse reaction to Thorazine.  In fact, his 
military separation medical examination report shows normal 
findings on neurological evaluation.  

Likewise, the post-service record shows that a seizure 
disorder was not manifest at all within the first year 
immediately following the veteran's separation from service.  
A July 1971 private hospitalization report is negative for 
complaints or clinical findings of a seizure disorder and a 
skull X-ray, EEG, brain scan, and physical examination were 
all normal.  It is significant to note that, when the veteran 
filed his initial claim for VA compensation benefits in July 
1971, he did not mention the presence of a seizure disorder.  
Likewise, at a September 1971 VA medical examination 
conducted in conjunction with his claim, no complaint or 
clinical finding of a seizure disorder was recorded.

While the more recent clinical record contains diagnoses of a 
seizure disorder, there is no indication in the voluminous 
evidence of record that the veteran's seizure disorder is 
related to his service, any incident therein (including 
Thorazine injections), or any service-connected disability.  
While he has claimed that he was told by an unnamed treating 
physician that his seizure disorder was incurred as a result 
of Thorazine, the Court has held that the connection between 
a layman's account, filtered as it is through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  This is especially true in this case; as indicated 
above, medical professionals have consistently noted that the 
veteran is a poor historian and an unreliable source of 
information.  

Likewise, while the veteran himself has theorized that his 
seizure disorder was incurred either secondary to his 
service-connected anxiety neurosis or as a result of being 
administered Thorazine in service, the relationship between 
the veteran's seizure disorder, his service-connected anxiety 
neurosis, and the administration of Thorazine is clearly a 
matter of medical expertise.  Thus, as a layman, the veteran 
is incompetent to provide evidence on this matter to render 
his claim well grounded.  Espiritu, 2 Vet. App. at 494.  

In reaching this determination, the Board has also considered 
the veteran's claim that he has experienced continuous 
seizure symptomatology since his separation from service.  
The Court has held that, a claim based on chronicity may be 
well grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage, supra.  

In this case, there is no evidence in the service medical 
records of the presence a seizure disorder.  Even if the 
Board accepts the veteran's statements of continuity of 
seizure symptoms since service, medical expertise is required 
relating the veteran's current seizure disorder to his 
reported symptoms.  As the record is devoid of any such 
evidence, the Board concludes that the veteran has not 
submitted evidence sufficient to well ground his claim.

Therefore, lacking competent medical evidence of a seizure 
disorder in service, compensable manifestations thereof 
within one year of separation from service, or of a link 
between the veteran's current seizure disorder and his 
military service, any incident therein, any service-connected 
disability, or any claimed continuous symptomatology, the 
Board must conclude that the veteran's claim of service 
connection for a seizure disorder is not well grounded.  38 
U.S.C.A. § 5107(a).

As his claim is not well grounded, VA has no duty to assist 
him in developing facts pertinent to the claim.  Also, since 
he has not reported the existence of evidence (that the RO 
has not yet attempted to obtain) which could render his claim 
well grounded, VA has no further duty to inform him of any 
evidence needed to complete his application.  Epps v. Brown, 
9 Vet. App. 341, 344-345 (1996).  

In reaching its decision that the veteran's claim is not well 
grounded, the Board has considered the request of the 
veteran's representative that the matter be remanded for 
independent medical expert (IME) opinion.  When, in the 
opinion of the Board, additional medical opinion is warranted 
by the medical complexity or controversy involved in an 
appeal, the Board may obtain an advisory medical opinion from 
one or more independent medical experts, who are not employed 
by VA.  See 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.901(d) (1998).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).  

In this case, neither the veteran nor his representative has 
stated with any specificity why this matter presents a 
complex or controversial medical problem.  Moreover, the 
evidence presented does not identify such medical complexity 
or controversy necessitating resort to an IME opinion.  
Consequently, the Board concludes that an IME opinion is not 
necessary in this case.


ORDER

An evaluation in excess of 30 percent for an anxiety neurosis 
is denied.

Service connection for a seizure disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

